      Case 3:19-cr-00301-ALB-WC Document 12 Filed 07/17/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION
                                                                                                 28
UNITED STATES OF AMERICA

               v.                                    CR. NV:if/Z(3W—
                                                           [21 U.S.C. § 841(a)(1)]
JAMES HENRY EDWARDS


The Grand Jury charges:
                                           COLTNT 1
                            (Distribution of a Controlled Substance)

       On or about April 22, 2013 and continuing until on or about July 21,2017, in Lee

County, within the Middle District of Alabama and elsewhere, the defendant,

                                 JAMES HENRY EDWARDS,

did knowingly and intentionally distribute and dispense and cause to be distributed and

dispensed mixtures and substances containing detectable amounts of controlled substances, to

wit: dextroamphetamine, a Schedule II controlled substance; hydrocodone, a Schedule II

controlled substance; alprazolam, a Schedule IV controlled substance; diazepam, a Schedule IV

controlled substance; and zolpidem, a Schedule IV controlled substance, all to Adam P., with

each prescription being outside the usual course of professional medical practice and for no

legitimate medical purpose, unlawfully, and for non-medical reasons. All in violation of Title

21, United States Code, Section 841(a)(1).

                                           COUNT 2
                            (Distribution of a Controlled Substance)

       On or about October 23, 2013 and continuing until on or about September 7, 2017, in Lee

County, within the Middle District of Alabama and elsewhere, the defendant,

                                 JAMES HENRY EDWARDS,
       Case 3:19-cr-00301-ALB-WC Document 12 Filed 07/17/19 Page 2 of 4



did knowingly and intentionally distribute and dispense and cause to be distributed and

dispensed mixtures and substances containing detectable amounts of controlled substances, to

wit: dextroamphetamine, a Schedule II controlled substance; alprazolam, a Schedule IV

controlled substance; diazepam, a Schedule IV controlled substance; and lorazepam, a Schedule

IV controlled substance, all to Matthew H., with each prescription being outside the usual course

of professional medical practice and for no legitimate medical purpose, unlawfully, and for non-

medical reasons. All in violation of Title 21, United States Code, Section 841(a)(1).

                                           COUNT 3
                            (Distribution of a Controlled Substance)

       On or about October 20, 2016 and continuing until on or about September 12, 2017, in

Lee County, within the Middle District of Alabama and elsewhere, the defendant,

                                  JAMES HENRY EDWARDS,

did knowingly and intentionally distribute and dispense and cause to be distributed and

dispensed mixtures and substances containing detectable amounts of controlled substances, to

wit: dextroamphetamine, a Schedule II controlled substance; lisdexamfetamine, a Schedule II

controlled substance; and methylphenidate, a Schedule II controlled substance, all to Robert C.,

with each prescription being outside the usual course of professional medical practice and for no

legitimate medical purpose, unlawfully, and for non-medical reasons. All in violation of Title

21, United States Code, Section 841(a)(1).

                                 FORFEITURE ALLEGATION

       A.      The allegations contained in counts 1 through 3 of this indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to Title 21,

United States Code, Section 853.




                                                 2
       Case 3:19-cr-00301-ALB-WC Document 12 Filed 07/17/19 Page 3 of 4



       B.      Upon conviction of the offenses in violation of Title 21, United States Code,

Section 841(a)(1), set forth in counts 1 through 3 of this indictment, the defendant,

                                  JAMES HENRY EDWARDS,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any and

all property constituting or derived from proceeds the said defendant obtained directly or indirectly

as a result ofthe said violations and any and all property used or intended to be used in any manner

or part to commit and to facilitate the commission of the offenses in violation of Title 21, United

States Code, Section 841(a)(1).

       C.      If any of the property described in this forfeiture allegation, as a result of any act

or omission of the defendant:

               (1)     cannot be located upon the exercise of due diligence;

               (2)     has been transferred or sold to, or deposited with, a third party;

               (3)     has been placed beyond the jurisdiction of the court;

               (4)     has been substantially diminished in value; or

               (5)     has been commingled with other property which cannot be divided
                       without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

       All pursuant to Title 21, United States Code, Section 853.




                                                  3
      Case 3:19-cr-00301-ALB-WC Document 12 Filed 07/17/19 Page 4 of 4




                                           A TRUE BILL:


                                           Foreperson

       erV
LOUIS V. F NKLIN, SR.
UNITED STATES ATTORNEY



Jo han S. Ros
A sistant United States Attorney
                   .               •
I\/
  L ItdrKi patrick
Assistant United States Attorney

cA--(/-ce.„AorzA4
Alice S. LaCour
Assist                 Attorney


   Randolph Neeley
Assistant United States Attorney




                                       4
